    Case 19-61608-grs         Doc 711-1 Filed 07/01/20 Entered 07/01/20 11:36:08                             Desc
                                Proposed Order Order Page 1 of 1



                             UNITED STATES BANKRUPTCY COURT
                              EASTERN DISTRICT OF KENTUCKY
                                     LONDON DIVISION

IN RE: AMERICORE HOLDINGS, LLC et al.1                                                    CHAPTER 11
          DEBTORS

         REPUBLIC BANK & TRUST COMPANY                                           CASE NO. 19-61608-grs
             CREDITOR

                                                                               JOINTLY ADMINISTERED

                   ORDER AMENDING MASTER SERVICE LIST [Doc. 658]


         Upon motion of Republic Bank & Trust Company (“RBTC”) to remove its fax number

from the Master Service List [Doc 658] upon the basis that RBTC has been inadvertently

associated with a separate entity, Republic Bank of Bountiful, Utah, and the Court having reviewed

the same, and the Court being sufficiently advised in all respects,

         It is hereby ORDERED as follows:


             1. The Master Service List [Doc. 658] is hereby AMENDED to remove the fax

                  number, (502) 560-8633, associated with creditor Republic Bank.




1
  The Debtors in these Chapter 11 cases are (with the last four digits of their federal tax identification numbers in
parentheses): Americore Holdings, LLC (0115); Americore Health, LLC (6554); Americore Health Enterprises,
LLC (3887); Ellwood Medical Center, LLC (1900); Ellwood Medical Center Real Estate, LLC (8799); Ellwood
Medical Center Operations, LLC (5283); Pineville Medical Center, LLC (9435); Izard County Medical Center, LLC
(3388); Success Healthcare 2, LLC (8861); St. Alexius Properties, LLC (4610); and St. Alexius Hospital
Corporation #1 (2766).
